DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Respondent is an attorney who was licensed to practice law in New York and in Louisiana. After felony convictions in New York for driving under the influence of alcohol and obstructing governmental administration, respondent was disbarred per order of the Appellate Division Supreme Court, Third Department, State of New York.
On the showing made by the disciplinary counsel regarding disciplinary proceedings in the state of New York, and considering that respondent was given thirty days to respond to the disciplinary counsel’s filing but did not do so, and in light of La.Sup.Ct. Rule XIX, § 21 regarding reciprocal discipline, it is the decision of the court that the same discipline imposed in New York be imposed in Louisiana. Accordingly, it is ordered that Richard S. Feldman is disbarred in the State of Louisiana, and his name is ordered stricken from the roll of practicing attorneys.
TRAYLOR, J., not on panel.

 Traylor, J. not on panel. Rule IV, Part 2, § 3.